UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6858



CLEVEN LEWIS ROBERSON,

                                              Plaintiff - Appellant,

          versus


PAUL GRAZIANO, Executive Director,     Housing
Authority of Baltimore City,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:05-cv-02725-RDB)


Submitted:   September 27, 2006           Decided:   October 13, 2006


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cleven Lewis Roberson, Appellant Pro Se.    Samuel Maddox Riley,
SAMUEL M. RILEY, L.L.C., Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Cleven Lewis Roberson appeals the district court’s order

dismissing without prejudice his civil complaint for insufficiency

of service of process.*   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   Roberson v. Graziano, No. 1:05-cv-02725-RDB

(D. Md. filed Apr. 27, 2006 & entered Apr. 28, 2006).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




     *
      Generally, dismissals without prejudice are interlocutory and
not appealable. Domino Sugar Corp. v. Sugar Workers Local Union
392, 10 F.3d 1064, 1066 (4th Cir. 1993).      However, a dismissal
without prejudice could be final if no amendment to the complaint
would cure the defect in the plaintiff’s case. Id. at 1066-67. We
conclude that the order is appealable because the defect in this
case (the failure to serve Defendant) can only be cured by
something more than an amendment to the complaint.

                              - 2 -